Title: To James Madison from James Leonard and Others, 4 January 1816
From: Leonard, James
To: Madison, James


                    
                        New Yorke the 4th. Janry. [1816]
                    
                    The Undersigned beg leave respectfully to represent to the President of the United States, the case of Lieut: Charles: R: Broom, of the Marine Corps—who has been sentenced by a Court Martial, to be dismissed the service of the United States. He will have learned by this incident of his life, a lesson of Prudence, & the service may acquire in him a useful officer—this we are the more encouraged to hope, as he is a member of a most respectable family—One of whom, has already gloriously fallen in defence of his country: And as the Character he has previous to this affair sustained—offers an earnest of what may be expected from him, should he be reinstated in the Service. We have the Honor to be With the Highest respect—Sir—Your most Obt: Sts.
                    
                        James T. Leonard[and nine others]
                    
                